Citation Nr: 0313083	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  96-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for additional disability due to VA hospitalization in 
February and March 1975.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The appellant currently has a progressive neurological 
disorder of unknown etiology.  It is contended that this 
disability was mis-diagnosed as multiple sclerosis (MS) by VA 
in February 1975, and that benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) are warranted because of this.  The case 
was last before the Board in December 2000, when it was 
remanded for further, specified development which has not 
been completed, thereby requiring another remand pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).  

The RO was directed by the Board in the December 2000 remand 
to comply with the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Unfortunately, the letter addressed to the appellant on 
April 9, 2001, specifically deals with claims for service-
connected compensation, rather than with § 1151 claims like 
the present one, and another such letter issued in April 2002 
concerns only a pension claim.  Both letters, therefore, are 
inadequate.  Secondly, the VA medical opinion obtained in 
March 2003 does not address the factual situation existing in 
the present claim and does not answer the questions posed by 
the Board in the December 2000 remand.  

The Board has noted that the appellant is almost 83 years old 
and very ill; it is truly unfortunate that this appeal cannot 
be resolved at the present time, but in view of the above 
circumstances another remand is necessary.  

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:  

1.  The RO should write to the appellant 
and inform him of the evidence the 
evidence and information necessary to 
substantiate his claim, any evidence and 
information that he should submit, and 
the assistance that VA will provide in 
obtaining evidence and information in 
support of his claim.  In accordance with 
38 U.S.C.A. § 5103(b), the RO should also 
inform the appellant that he has one year 
from the date of the letter in which to 
submit any evidence and information 
requested by the RO.  

2.  Then, the RO should attempt to obtain 
any evidence and/or information 
identified, but not provided, by the 
veteran.  

3.  It should also undertake any other 
indicated development, to include 
arranging for the claims file to be 
reviewed by a VA physician with 
appropriate expertise.  Based upon a 
careful review of the material contained 
in the claims file, this physician should 
provide a medical opinion as to whether 
it is at least as likely as not that the 
VA's apparent failure to correctly 
diagnose the veteran's neurological 
disorder in February 1975 resulted in any 
additional (neurological or other) 
disability.  The rationale for this 
opinion should also be provided.  

4.  Next, the RO should review all of the 
relevant evidence and readjudicate the 
claim seeking benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for 
additional disability due to VA 
hospitalization in February and March 
1975.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished a supplemental statement 
of the case and provided an appropriate opportunity to 
respond.  In accordance with proper appellate procedures, the 
case should then be returned to the Board for further 
appellate consideration.  The appellant need take no further 
action until he is otherwise informed, but he may furnish 
additional evidence and/or argument on the remanded matter 
while the case is in remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


